--------------------------------------------------------------------------------

Exhibit 10.6
   
In re
CHARYS HOLDING COMPANY, INC
Case No.
 
08-10289 (BLS)
  Debtor 
Reporting Period:
 
July 1 through 31



BALANCE SHEET
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from post-petition obligations.


ASSETS
 
BOOK VALUE AT END OF CURRENT REPORTING MONTH
   
BOOK VALUE AT END OF PRIOR REPORTING MONTH
   
BOOK VALUE ON PETITION DATE OR SCHEDULED
 
CURRENT ASSETS
                 
Unrestricted cash and Equivalents
    284,015       6,450        
Accounts Receivable (Net)
    179,883,538       179,154,134        
Notes Receivable
                     
Inventories
                     
Prepaid Expenses
    68,043       11,326        
Professional Retainers
    584,567       589,301        
Other Current Assets (attach schedule)
    75,563       75,957        
TOTAL CURRENT ASSETS
    186,287,319       185,228,741        
PROPERTY & EQUIPMENT
                     
Real Property and Improvements
                     
Machinery and Equipment
                     
Furniture, Fixtures and Office Equipment
    120,092       116,718        
Leasehold Improvements
                     
Vehicles
                     
Less:   Accumulated Depreciation
    (51,336 )     (48,513 )      
TOTAL PROPERTY & EQUIPMENT
    68,756       68,205        
OTHER ASSETS
                     
Amounts due from insiders*
    86,638       86,638        
Other Assets (attach schedule)
    51,730,447       48,400,982        
TOTAL OTHER ASSETS
    51,817,085       48,487,620        
TOTAL ASSETS
    238,173,160       233,784,566        



LIABILITIES AND OWNER EQUITY
 
HOOK VALUE AT END OF CURRENT REPORTING MONTH
   
HOOK VALUE AT END OF PRIOR REPORTING MONTH
   
BOOK VALUE ON PETITION DATE
  LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)                  
Accounts Payable
    159,094       142,880        
Taxes Payable (refer to FORM MOR-4)
                     
Wages Payable
                     
Notes Payable
                     
Rent/Leases - Building/Equipment
                     
Secured Debt / Adequate Protection Payments
    380,898       311,030        
Professional Fees
    4,656,995       3,805,509        
Amounts Due to Insiders*
    17,777       7,024        
Other Post-petition Liabilities (attach schedule)
    .       13,819        
TOTAL POST-PETITION LIABILITIES
    5,214,764       4,280,262        
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
 
Secured Debt
    4,356,568       4,356,568        
Priority Debt
    288,707,391       288,707,391        
Unsecured Debt
    79,434,733       79,432,861        
TOTAL PRE-PETITION LIABILITIES
    372,498,692       372,496,820        
TOTAL LIABILITIES
    377,713,456       376,777,082        
OWNER’S EQUITY
 
Capital Stock
    58,953       58,953        
Additional Paid-in Capital
    345,724,500       345,724,500        
Partners' Capita! Account
                     
Owner's Equity Account
                     
Retained Earnings - Pre-Petition
    (494,870,829 )     (494,870,829 )      
Retained Earnings - Post-petition
    9,547,080       6,094,860        
Adjustments to Owner Equity (attach schedule)
                     
Post-petition Contributions (attach schedule)
                     
NET OWNERS 'EQUITY
    (139,540,296 )     (142,992,516 )      
TOTAL LIABILITIES AND OWNERS' EQUITY
    238,173,160       233,784,566        


 
 

--------------------------------------------------------------------------------

 
 
In re
CHARYS HOLDING COMPANY, INC
Case No.
 
08-10289 (BLS)
   
Reporting Period:
 
July 1 through 31



BALANCE SHEET - continuation section
ASSETS
 
BOOK VALUE AT END OF CURRENT REPORTING MONTH
   
BOOK VALUE AT END OF PRIOR REPORTING MONTH
   
BOOK VALUE ON PETITION DATE
 
Other Current Assets
                 
Travel Advances
    75,563       57,579        
Deposits
    18,378       18,378        
Other Assets
                     
Investment in subsidiaries
    51,730,447       48,400,982                                                
       
LIABILITIES AND OWNER EQUITY
 
BOOK VALUE AT END OF CURRENT REPORTING MONTH
   
BOOK VALUE AT END OF PRIOR REPORTING MONTH
   
BOOK VALUE ON PETITION DATE
 
Other Post-petition Liabilities
                     
Misc accrued expenses
            13,819                                                        
Other Post-petition Liabilities
                                                                               
             



Restricted: Cash: Cash that is restricted for a specific use and not available
to fund operations. Typically, restricted cash is segregated into a separate
account, such as an escrow account.
 
 

--------------------------------------------------------------------------------